Order of the Supreme Court, Richmond County, dated April 18, 1967 and made after a hearing, which denied plaintiff’s motion inter alla for leave to enter a deficiency judgment, reversed, on the law and the facts, and motion remitted to the Special Term for a new hearing and a new determination in accordance with the views stated herein, without costs. On the rehearing, the court should consider all the evidence which may affect value, including the alleged hiatus in the market at the time of sale. However, under the Heiman v. Bishop (272 N. Y. 83) line of cases, it is obvious that a market value at the time of sale can be ascertained. Furthermore, the value of $45,000 for Lot B is unwarranted on the record. From the testimony, the highest value possible therefor was $40,500. Beldoek, P. J., Brennan, Hopkins and Martuscello, JJ., concur; Christ, J., dissents and votes to affirm the order, with the following memorandum: In my opinion, the ¡Special Term’s finding was, in effect, a finding that the *783fair market value as of the date of sale was of such amount as to support its determination that no deficiency judgment could be allowed.